MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),                                  Nov 29 2017, 9:49 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
court except for the purpose of establishing                                  and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Mark A. Thoma                                           Curtis T. Hill, Jr.
Leonard Hammond Thoma & Terrill                         Attorney General of Indiana
Fort Wayne, Indiana
                                                        Michael Gene Worden
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Brian E. Domer,                                         November 29, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A04-1706-CR-1479
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Frances C. Gull,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D06-1608-F5-246



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1479 | November 29, 2017         Page 1 of 5
                                             Case Summary
[1]   Brian Domer appeals his conviction for Level 6 felony domestic battery. We

      affirm.


                                                     Issue
[2]   Domer raises one issue, which we restate as whether the evidence is sufficient

      to sustain his conviction.


                                                    Facts
[3]   On August 20, 2016, K.K. was six months pregnant with Domer’s child. She

      sometimes stayed with him at his trailer in Allen County. She was at the trailer

      taking a shower when he returned home, and they started arguing. K.K. called

      her grandmother and started to get dressed. Domer said “Before you leave,

      we’re gonna . . . f***ing fist fight.” Tr. p. 21. K.K. told Domer that she did not

      want to do that. They continued fighting, and K.K. went outside and walked

      down the street but came back. Domer said, “I don’t give a f*** anymore. I

      don’t give a f*** who sees, I’m beating you’re a** right here, right now.” Id. at

      22. Domer then hit K.K. in the face and the head, grabbed her hair, and

      pushed her against the trailer. Domer stopped when he saw a car approach.

      K.K. called her grandmother again and then called 911. When an officer

      arrived, he found that K.K. had a knot on her head and white dust from the

      trailer on the back of her arms. Domer admitted to the officer that he had

      pushed K.K. against the trailer.



      Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1479 | November 29, 2017   Page 2 of 5
[4]   The State charged Domer with Level 5 felony domestic battery with bodily

      injury of a pregnant woman and Level 6 felony domestic battery with a prior

      conviction. A jury found Domer not guilty of the Level 5 felony but guilty of

      the Level 6 felony. Domer then stipulated to having a prior battery conviction,

      and the trial court entered judgment of conviction for Level 6 felony domestic

      battery. The trial court sentenced Domer to two and one-half years in jail.

      Domer now appeals.


                                                  Analysis
[5]   Domer challenges the sufficiency of the evidence to sustain his conviction.

      When reviewing the sufficiency of the evidence needed to support a criminal

      conviction, we neither reweigh evidence nor judge witness credibility. Bailey v.

      State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We consider only the evidence

      supporting the judgment and any reasonable inferences that can be drawn from

      such evidence.” Id. We will affirm if there is substantial evidence of probative

      value such that a reasonable trier of fact could have concluded the defendant

      was guilty beyond a reasonable doubt. Id.


[6]   Under Indiana Code Section 35-42-2-1.3, the State was required to prove that

      Domer knowingly or intentionally touched K.K., who was a family or

      household member, in a rude, insolent, or angry manner and that Domer had a

      prior conviction for battery. Domer argues that the evidence is insufficient to

      sustain his conviction because K.K.’s lack of injuries is inconsistent with her

      explanation of the events, she did not go to the hospital or seek medical


      Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1479 | November 29, 2017   Page 3 of 5
      treatment, and a neighbor testified that she witnessed the incident and did not

      see Domer hit K.K.


[7]   Although the neighbor, Christy Gipple, testified that she lived next door to

      Domer with her husband, that she witnessed the incident between K.K. and

      Domer, that Domer did not hit K.K., and that she did not talk to the police at

      the time, Gipple also admitted that she had started a relationship with Domer

      while he was incarcerated. K.K. testified that Domer repeatedly hit her on the

      face and head and that he shoved her against the trailer. The responding officer

      found that K.K. had a knot on her head and white dust from the trailer on the

      back of her arms. Further, Domer admitted to the officer that he shoved K.K.

      against the trailer. Domer’s argument is merely a request that we reweigh the

      evidence and judge the credibility of the witnesses, which we cannot do. Bailey,

      907 N.E.2d at 1005. The State presented substantial evidence of probative

      value that Domer knowingly or intentionally touched K.K., who was a family

      or household member, in a rude, insolent, or angry manner, and Domer

      stipulated that he had a prior conviction for battery. The evidence is sufficient

      to sustain his conviction.


                                               Conclusion
[8]   The evidence is sufficient to sustain Domer’s conviction for Level 6 felony

      domestic battery. We affirm.


[9]   Affirmed.



      Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1479 | November 29, 2017   Page 4 of 5
May, J., and Bradford, J., concur.




Court of Appeals of Indiana | Memorandum Decision 02A04-1706-CR-1479 | November 29, 2017   Page 5 of 5